Citation Nr: 0807195	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for disk disease of the 
cervical spine.

3.  Entitlement to service connection for disk disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1980 until March 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  No evidence added referable to bilateral hearing loss has 
been added to the record since the last final March 1995 
rating decision.

3.  The service medical records reveal no complaints or 
treatment for a cervical spine disorder; such service medical 
records do reveal treatment referable to the lumbar spine 
between February 1980 and September 1980, with no subsequent 
in-service treatment and with a normal separation 
examination.

4.  Following service, the competent evidence reflects 
treatment relating to the cervical and lumbar spine beginning 
in 2001; no competent evidence causally relates a current 
cervical and lumbar spine disorder to active service.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received subsequent to the March 1995 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  Disk disease of the cervical spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Disk disease of the lumbar spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  Historically, such a claim was first 
raised in December 1985.  In a March 1986 rating decision, 
the RO denied the claim on the basis that hearing loss 
existed prior to active service and was not aggravated by 
such service.  The veteran did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105.

In January 1995, the veteran again requested service 
connection for bilateral hearing loss.  In a March 1995 
rating action, the RO again denied the claim.  The veteran 
did not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed her claim in May 2005, after this date, the 
new version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's bilateral hearing loss 
claim was originally considered in March 1986.  At that time, 
the evidence of record included service medical records.  The 
veteran's March 1982 separation examination contained 
audiometric findings meeting the criteria for impaired 
hearing for VA purposes.  See 38 C.F.R. § 3.385.  The 
evidence of record at the time of the last final rating 
decision also included post-service private treatment 
reports.  One such report, dated in January 1986 contained an 
impression of "probable congenital sensorineural hearing 
loss."  

Based on the evidence as detailed above, the RO in 1986 
denied the claim finding that bilateral hearing loss existed 
prior to service, with no demonstration of in-service 
aggravation.  

When the veteran's request to reopen was last considered, by 
the RO in 
March 1995, it was found that new and material evidence had 
not been received.  Indeed, the RO in March 1995 noted that 
no additional evidence had been added to the record since the 
time of the original denial.  Therefore, the RO found that 
there was no factual basis to reopen the claim.

Since the last final denial in March 1995, no additional 
evidence pertinent to the hearing loss claim has been 
submitted.  As such, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) have not been satisfied.  Accordingly, 
the request to reopen the previously denied claim must fail.  

II.  Service Connection

The veteran is claiming entitlement to service connection for 
disabilities of the cervical and lumbar spine.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Here, an MRI reveals degenerative changes of 
the lumbar spine.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of lumbar arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  Here, a VA examination 
report in September 2005 reveals diagnoses of chronic disk 
disease, cervical spine, and herniated disk at L4-L5, with 
degenerative disk disease.  Therefore, cervical and lumbar 
disability is shown and the first element of a service 
connection claim is satisfied here.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

Regarding the cervical spine, the veteran has reported in-
service injury.  Specifically, in a May 2005 statement, the 
veteran indicated that he injured his neck in a motorcycle 
accident while at Fort Eustis, Virginia.  Moreover, in his 
November 2005 notice of disagreement, the veteran elaborated 
on that incident.  He indicated that the accident occurred in 
1980.  He again discussed this accident at his December 2007 
videoconference hearing.  However, on that occasion he stated 
that he did not hurt his neck, but only injured his hip and 
low back, in that accident.  He appears to have indicated at 
the hearing that his neck injury occurred in another 
automobile accident during service in 1983. 

Based on the foregoing, there is some inconsistency with 
respect to the veteran's accounts of a neck injury in 
service.  In any event, the service medical records do not 
reveal any complaints or treatment relating to the cervical 
spine, and separation examination in December 1982 revealed 
no abnormalities.  However, this does not in itself preclude 
a grant of service connection.  Indeed, service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current cervical problems are 
causally related to active service, for the reasons discussed 
below.  

The post-service medical evidence does not demonstrate any 
complaints or findings referable to the cervical spine until 
2001.  However, the veteran's reported history of neck 
symptoms must be considered.  In this vein, the Board notes 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  In 
adjudicating his claim, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

As previously noted, the veteran's statements as to an in-
service neck injury have not been consistent throughout the 
record.  Moreover, she has not expressly contended that he 
had experienced continuous cervical symptoms since her active 
service.  However, even if a contention of continued 
symptomatology could be implied from her statements, the 
Board finds that the absence of post-service treatment for 
almost two decades after military discharge is more probative 
than the veteran's recollections of symptoms in the distant 
past.  In reaching this conclusion, the Board notes that the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Again, the absence of documented in-service treatment, the 
normal separation examination, and the absence of post-
service treatment for almost two decades after military 
discharge leads the Board to conclude that the current 
cervical spine disability was not incurred in active service.  
Moreover, no competent evidence finds that the current 
cervical disability is causally related to active service.  
In fact, a VA examiner in September 2005 reached the opposite 
conclusion.  That examiner stated that, due to the diffuse 
nature of pain throughout the veteran's body, it was not 
likely caused by an incident in service.  He also remarked 
that the veteran had been thrown against a wall on several 
occasions following separation from service, which would have 
added to her neck problems.  

Because the VA examiner's September 2005 opinion was offered 
after a review of the claims file and after an objective 
examination, and because it was accompanied by supporting 
rationale, the Board finds it to be highly probative.  No 
other evidence of record refutes that opinion.  Moreover, 
while the veteran herself believes that her current neck 
problems were caused by her active service, she has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Returning to the veteran's lumbar spine claim, the service 
medical records reveal numerous instances of treatment for 
low back pain.  In February 1980, the veteran was treated for 
low back pain after falling down a flight of stairs.  Then, 
in March 1980 he was again treated for low back problems 
following a motorcycle accident.  The diagnosis was mild 
lumbar muscle strain.  Additional complaints and treatment 
for lumbar pain are seen in June 1980.  At that time, a 
provisional diagnosis of spina bifida occulta S-1 was noted.  
Finally, the veteran received further low back treatment in 
September 1980.  The treatment reports at that time reflect a 
diagnosis of sprained back.  

The service medical records do not reveal any complaints or 
treatment referable to the lumbar spine subsequent to 
September 1980.  Moreover, while the veteran indicated 
recurrent back pain on a report of medical history completed 
at his December 1982 separation examination, no objective 
abnormalities were noted.  

Despite the numerous instances of low back treatment in 
service, the evidence nevertheless fails to show that a 
chronic lumbar disability was incurred during active service.  
Rather, the evidence reveals treatment for several acute 
injuries between February 1980 and September 1980, with no 
continued complaints or treatment after that time.  Given the 
fact that the service records from October 1980 until March 
1983 were silent as to lumbar complaints, it is determined 
that the in-service conditions were transitory and had 
resolved without residual prior to the veteran's military 
discharge.  

The post-service medical evidence does not demonstrate any 
complaints or findings referable to the lumbar spine until 
2001.  However, the veteran's reported history of low back 
symptoms must be considered.  Again, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

As explained by the veteran at her December 2007 
videoconference hearing, she injured her low back in a 
motorcycle accident in 1980.  Again, the in-service treatment 
is thoroughly documented in the record, so the veteran's 
statements in this regard need not be discussed in great 
detail here.  Indeed, there is no dispute that the veteran 
was injured in service.  The sole question for consideration 
is whether the current disability relates to such injuries.  

With respect to continuity of symptomatology, the veteran 
here does not expressly state that she has experienced 
continuous lumbar symptoms since her active service.  
However, even if a contention of continued symptomatology 
could be implied from her statements, the Board finds that 
the absence of post-service treatment for almost two decades 
after military discharge is more probative than the veteran's 
recollections of symptoms in the distant past.  In reaching 
this conclusion, the Board notes that the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Again, the absence of documented in-service treatment 
subsequent to September 1980, the normal separation 
examination, and the absence of post-service treatment for 
almost two decades after military discharge leads the Board 
to conclude that the current lumbar spine disability was not 
incurred as a result of the injuries for which the veteran 
received treatment during active service in 1980.  Moreover, 
no competent evidence finds that the current lumbar 
disability is causally related to active service.  In fact, a 
VA examiner in September 2005 reached the opposite 
conclusion.  That examiner stated that, due to the diffuse 
nature of pain throughout the veteran's body, it was not 
likely caused by an incident in service.  He also remarked 
that the veteran had been thrown against a wall on several 
occasions following separation from service, which would have 
added to her back problems.  

Because the VA examiner's September 2005 opinion was offered 
after a review of the claims file and after an objective 
examination, and because it was accompanied by supporting 
rationale, the Board finds it to be highly probative.  No 
other evidence of record refutes that opinion.  Moreover, 
while the veteran herself believes that her current back 
problems were caused by her active service, she has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's current cervical and lumbar disabilities were 
incurred in active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in June 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Regarding the remaining claims, the VCAA duty to notify was 
satisfied by way of a June 2005 letter that informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a June 2006 
communication, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish effective dates.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of her claims are of record, including testimony provided at 
a December 2007 videoconference hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for bilateral hearing loss is denied.

Service connection for disk disease of the cervical spine is 
denied.

Service connection for disk disease of the lumbar spine is 
denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


